I8/-/5T
                                 ELECTRONIC RECORD                                  \%2ml&

COA#       02-13-00573-CR                          OFFENSE:        OTHER CRIMINAL


           Broderick Lamond Gamble v. The
STYLE:     state of Texas                          COUNTY:         Tarrant

COA DISPOSITION:          AFFIRMED                 TRIAL COURT:    County Criminal Court No. 5


DATE: 01/15/15                       Publish: NO   TC CASE #:      1289513




                           IN THE COURT OF CRIMINAL APPEALS

                                                                                 itwr
          Broderick Lamond Gamble v. The
STYLE:   State of Texas                                 CCA #:

     appellant'1^                      Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         Rffi/j32>                                     JUDGE:

DATE:      0 ileitis'                                  SIGNED:                          PC:

JUDGE:           7m UvUAtr^                             PUBLISH:                        DNP:




                                                                                         MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                             ELECTRONIC RECORD